Name: 2006/272/EC: Commission Decision of 5 April 2006 amending Decision 2004/453/EC as regards Sweden and the United Kingdom (notified under document number C(2006) 1259) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  economic geography;  agricultural activity;  Europe
 Date Published: 2007-05-08; 2006-04-07

 7.4.2006 EN Official Journal of the European Union L 99/31 COMMISSION DECISION of 5 April 2006 amending Decision 2004/453/EC as regards Sweden and the United Kingdom (notified under document number C(2006) 1259) (Text with EEA relevance) (2006/272/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 12(3), and Article 13(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10 thereof, Whereas: (1) Additional guarantees for certain fish diseases were laid down by Commission Decision 2004/453/EC of 29 April 2004 implementing Council Directive 91/67/EEC as regards measures against certain diseases in aquaculture animals (3). (2) The whole territory of Sweden was declared free from infectious pancreatic necrosis (IPN), based on the requirements laid down in Annex I to Decision 2004/453/EC. (3) Since the adoption of Decision 2004/453/EC, Sweden has notified outbreaks of IPN in coastal areas. One outbreak has been reported in wild fish. Another outbreak has been reported in farmed fish where, according to the epidemiological report, the most likely source of infection is wild fish. Consequently, the coastal areas of Sweden no longer meet the requirements for disease-free status for IPN, laid down in Annex I to that Decision. The continental parts of the territory, however, remain disease-free. (4) Those two outbreaks should not prevent Sweden from maintaining its IPN programme in its coastal areas and introducing eradication measures if IPN is diagnosed in farmed or wild fish, in accordance with the programme submitted to the Commission before the adoption of Decision 2004/453/EC. (5) Decision 2004/453/EC requires targeted surveillance to be maintained in the areas declared free from disease in Member States where only parts of the territory are declared disease-free. When adopted, this requirement did not anticipate the special situation where Ireland and Northern Ireland were declared free from the same disease or diseases, while parts of the United Kingdom were not declared free from those diseases. (6) It is appropriate to allow the United Kingdom to discontinue targeted surveillance for certain diseases for which Northern Ireland is declared free, provided Ireland is also declared free from the same diseases. (7) Decision 2004/453/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II and V to Decision 2004/453/EC are amended as follows: 1. In Annex I, Chapter II is replaced by the text in Annex I to this Decision. 2. In Annex II, Chapter II is replaced by the text in Annex II to this Decision. 3. In Annex V, Point A.5 is replaced by the following: 5. In Member States where only parts of the territory are declared free according to Annex I, Chapter II (rather than the whole territory), targeted surveillance must be maintained in accordance with the provisions of Annex II, Chapter I.4 in the areas declared free. However, the United Kingdom may discontinue targeted surveillance in Northern Ireland for those diseases for which Northern Ireland is declared free, provided the whole territory of Ireland is declared free from the same diseases in accordance with Annex I, Chapter II. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation 806/2003 (OJ L 122, 16.5.2003 p. 1). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 156, 30.4.2004, p. 5; corrected version in OJ L 202, 7.6.2004, p. 4. ANNEX I CHAPTER II Territories with approved freedom of certain diseases referred to in Column 1, List III of Annex A to Council Directive 91/67/EEC Disease Member State Territory or parts of territory Spring viraemia of carp (SVC) Denmark Whole territory Finland Whole territory; the water catchment area of the Vuoksi should be considered as a buffer zone Ireland Whole territory Sweden Whole territory United Kingdom The territories of Northern Ireland, the Isle of Man, Jersey and Guernsey Bacterial kidney disease (BKD) Ireland Whole territory United Kingdom The territories of Northern Ireland, the Isle of Man and Jersey Infectious pancreatic necrosis virus (IPN) Finland The continental parts of the territory; the water catchment areas of the Vuoksi and the Kemijoki should be considered as buffer zones Sweden The continental parts of the territory United Kingdom The territory of the Isle of Man Infection with Gyrodactylus salaris Finland The water catchment areas of the Tenojoki and NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki; the water catchment areas of the Paatsjoki, Luttojoki, and Uutuanjoki are considered as buffer zones Ireland The whole territory United Kingdom The territories of Great Britain, Northern Ireland, the Isle of Man, Jersey and Guernsey ANNEX II CHAPTER II Territories with approved control and eradication programmes of certain diseases referred to in Column 1, List III of Annex A to Council Directive 91/67/EEC Disease Member State Territory or parts of territory Spring viraemia of carp United Kingdom The territories of Great Britain Bacterial kidney disease Finland The continental parts of the territory Sweden The continental parts of the territory United Kingdom The territories of Great Britain Infectious pancreatic necrosis Sweden The coastal parts of the territory